Case 2:85-cv-04544-DMG-AGR Document 877 Filed 07/23/20 Page 1 of 3 Page ID #:39421



     1    NATIONAL CENTER FOR YOUTH LAW
     2    Leecia Welch (Cal. Bar No. 208741)
          Neha Desai (Cal. RLSA No. 803161)
     3    Poonam Juneja (Cal. Bar No. 300848)
     4    Freya Pitts (Cal. Bar No. 295878)
          1212 Broadway, Suite 600
     5    Oakland, CA 94612
     6    Telephone: (510) 835-8098
          Email: lwelch@youthlaw.org
     7           ndesai@youthlaw.org
     8            pjuneja@youthlaw.org
                 fpitts@youthlaw.org
     9
          Attorneys for Plaintiffs
    10
    11    Additional counsel listed on following pages
    12
    13                               UNITED STATES DISTRICT COURT
    14                           CENTRAL DISTRICT OF CALIFORNIA
    15                                    WESTERN DIVISION
    16
    17   Jenny Lisette Flores, et al.,             Case No. CV 85-4544-DMG-AGRx
    18                    Plaintiffs,              NOTICE OF PLAINTIFF
    19                                             COUNSEL’S NON-OPPOSITION
               v.                                  TO PROPOSED PLAINTIFF-
    20                                             INTERVENORS’ EX PARTE
         William Barr, Attorney General of the
    21                                             APPLICATION AND CONSENT
         United States, et al.,
                                                   TO PROPOSED PLAINTIFF-
    22                                             INTERVENORS’ REQUESTED
                          Defendants.
    23                                             RELIEF
    24                                             [HON. DOLLY M. GEE]
    25
    26
    27
    28
                                                            NOTICE OF PLAINTIFF COUNSEL’S NON-OPPOSITION TO PROPOSED
                                                         PLAINTIFF-INTERVENORS’ EX PARTE APPLICATION AND CONSENT TO
                                                                   PROPOSED PLAINTIFF-INTERVENORS’ REQUESTED RELIEF
                                                                                          CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 877 Filed 07/23/20 Page 2 of 3 Page ID #:39422



     1   ORRICK, HERRINGTON & SUTCLIFFE LLP
     2   Kevin Askew (Cal. Bar No. 238866)
         777 South Figueroa Street, Suite 3200
     3   Los Angeles, CA 90017
     4   Telephone: (213) 629-2020
         Email: kaskew@orrick.com
     5
     6   ORRICK, HERRINGTON & SUTCLIFFE LLP
         Elyse Echtman (Admitted pro hac vice)
     7   Rene Kathawala (Admitted pro hac vice)
     8   51 West 52nd Street
         New York, NY 10019-6142
     9   Telephone: (212) 506-5000
    10   Email: eechtman@orrick.com
                rkathawala@orrick.com
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                       NOTICE OF PLAINTIFF COUNSEL’S NON-OPPOSITION TO PROPOSED
                                                    PLAINTIFF-INTERVENORS’ EX PARTE APPLICATION AND CONSENT TO
                                                              PROPOSED PLAINTIFF-INTERVENORS’ REQUESTED RELIEF
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 877 Filed 07/23/20 Page 3 of 3 Page ID #:39423



     1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
     2         PLEASE TAKE NOTICE that the undersigned attorneys, as co-counsel for
     3   class members in the above-captioned litigation, consent to the relief requested by
     4   Proposed Plaintiff-Intervenors B.L.N., D.F.L.G., and W.B. (“Proposed Plaintiff-
     5   Intervenors”) and do not oppose the Ex Parte Application for Leave to Intervene
     6   submitted on July 20, 2020 (ECF 854).

     7         In these extraordinary times, the undersigned attorneys have concluded that the

     8   Proposed Plaintiff-Intervenors have unique perspectives and access to accompanied

     9   class members detained in the Family Detention Centers at Berks Family Residential
         Center, Karnes County Residential Center, and South Texas Family Residential
    10
         Center, in light of the COVID-19 pandemic. While we do not agree with the
    11
         Proposed Plaintiff-Intervenors’ position regarding overall inadequate representation,
    12
         we have similar concerns as the Proposed Plaintiff-Intervenors regarding the proposed
    13
         waiver protocol and strongly believe that the class would benefit from the
    14
         involvement and active participation of the Proposed Plaintiff-Intervenors.
    15
    16
         Dated: July 23, 2020.
    17
                                         NATIONAL CENTER FOR YOUTH LAW
    18                                   Leecia Welch
                                         Neha Desai
    19                                   Poonam Juneja
                                         Freya Pitts
    20
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
    21                                   Kevin Askew
                                         Elyse Echtman
    22                                   Rene Kathawala
    23
    24                                          /s/ Leecia Welch
                                                Leecia Welch
    25                                          Attorneys for Plaintiffs
    26
    27
    28
                                                                    NOTICE OF PLAINTIFF COUNSEL’S NON-OPPOSITION TO
                                                              PROPOSED PLAINTIFF-INTERVENORS’ EX PARTE APPLICATION
                                                 -1-               AND CONSENT TO PROPOSED PLAINTIFF-INTERVENORS’
                                                                                                   REQUESTED RELIEF
                                                                                         CV 85-4544-DMG-AGRX
